Name: 68/349/ECSC: Commission Decision of 31 July 1968 authorizing special rates and conditions for the carriage by rail of Lorraine iron ore to Belgium (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1968-09-19

 Avis juridique important|31968D034968/349/CECA: DÃ ©cision de la Commission, du 31 juillet 1968, relative Ã l'autorisation d'une mesure tarifaire spÃ ©ciale applicable aux transports ferroviaires de minerai de fer lorrain Ã destination de la Belgique (Le texte en langue franÃ §aise est le seul faisant foi) Journal officiel n ° L 230 du 19/09/1968 p. 0008 - 0009++++DECISION DE LA COMMISSION DU 31 JUILLET 1968 RELATIVE A L'AUTORISATION D'UNE MESURE TARIFAIRE SPECIALE APPLICABLE AUX TRANSPORTS FERROVIAIRES DE MINERAI DE FER LORRAIN A DESTINATION DE LA BELGIQUE ( LE TEXTE EN LANGUE FRANCAISE EST LE SEUL FAISANT FOI ) ( 68/349/CECA ) LA COMMISSION DES COMMUNAUTES EUROPEENNES , VU LES ARTICLES 2 A 5 ET 70 DU TRAITE INSTITUANT LA COMMUNAUTE EUROPEENNE DU CHARBON ET DE L'ACIER , VU LA LETTRE DE LA REPRESENTATION PERMANENTE DE LA FRANCE AUPRES DES COMMUNAUTES , EN DATE DU 25 AVRIL 1968 , SOUMETTANT A L'ACCORD PREALABLE DE LA COMMISSION , CONFORMEMENT A L'ARTICLE 70 ALINEA 4 DU TRAITE INSTITUANT LA COMMUNAUTE EUROPEENNE DU CHARBON ET DE L'ACIER , UNE MESURE TARIFAIRE SPECIALE CONCERNANT LES TRANSPORTS FERROVIAIRES DE MINERAI DE FER LORRAIN A DESTINATION DE LA BELGIQUE , MESURE CONSISTANT A ACCORDER UNE REDUCTION DE 0,50 FF / T A LA CHARGE DE LA SOCIETE NATIONALE DES CHEMINS DE FER FRANCAIS ( S.N.C.F . ) , CONSIDERANT QUE LE GOUVERNEMENT FRANCAIS INVOQUE L'INTERET DU TRANSPORTEUR A L'APPUI DE LA MISE EN APPLICATION DE LA REDUCTION DE 0,50 FF / T PROPOSEE PAR LA S.N.C.F . ; QU'IL INDIQUE NOTAMMENT QUE LA MESURE EST DESTINEE A MAINTENIR A LA S.N.C.F . UN TRAFIC TRES IMPORTANT DEMEURANT RENTABLE ET QUI RISQUE DE S'AMENUISER ; CONSIDERANT QUE LE GOUVERNEMENT FRANCAIS INVOQUE , PAR AILLEURS , L'ACUITE DU PROBLEME DE L'ECOULEMENT DE MINERAI LORRAIN , TANT POUR L'ECONOMIE FRANCAISE QUE DANS L'INTERET DES COMMUNAUTES EUROPEENNES ; QU'IL INDIQUE , EN OUTRE , QUE LA REDUCTION TARIFAIRE ENVISAGEE N'EST PAS DE NATURE A LESER D'AUTRES MINES DE FER DE LA COMMUNAUTE , LES MINES DE FER LORRAINES ETANT PRATIQUEMENT LES SEULES A LIVRER DES MINERAIS DE FER CALCAREUX A LA BELGIQUE ; CONSIDERANT QUE CETTE MESURE SERA INSEREE DANS LE TARIF INTERNATIONAL FRANCO-BELGE POUR LE TRANSPORT , PAR TRAINS COMPLETS , DE MINERAI DE FER DE L'EST DE LA FRANCE SUR LA BELGIQUE , LEQUEL TARIF EST PUBLIE ; CONSIDERANT QUE L'ARTICLE 70 ALINEA 4 DU TRAITE C.E.C.A . VISE NON SEULEMENT LES TARIFS SPECIAUX ADOPTES DANS L'INTERET D'ENTREPRISES PRODUCTRICES DE CHARBON OU D'ACIER , MAIS TOUS LES TARIFS SPECIAUX QUI , QUEL QUE SOIT LE MOTIF DE LEUR MISE EN APPLICATION , PROFITENT A UNE OU PLUSIEURS DE CES ENTREPRISES ; QUE L'ACCORD DE LA COMMISSION S'IMPOSE , POUR AUTANT QUE LES TARIFS SPECIAUX SONT CONFORMES AUX PRINCIPES DU TRAITE DE PARIS ET QUE CETTE CONFORMITE DOIT ETRE PRESUMEE CHAQUE FOIS DANS LA MESURE OU LE TARIF SPECIAL SE JUSTIFIE PAR LES CONDITIONS SPECIFIQUES DU MARCHE DES TRANSPORTS ; QUE L'INTERET DU TRANSPORTEUR A APPLIQUER UNE MESURE TARIFAIRE INTERIEURE SPECIALE EN VUE DU MAINTIEN D'UN TRAFIC DETERMINE DOIT CEPENDANT CESSER D'ETRE PRIS EN CONSIDERATION LORSQUE L'EXIGE LE BON FONCTIONNEMENT DU MARCHE COMMUN TEL QU'IL RESULTE DES PRESCRIPTIONS DU TRAITE C.E.C.A . ; CONSIDERANT , EN CE QUI CONCERNE L'INTERET DU TRANSPORTEUR , QU'IL EXISTE , EN L'OCCURRENCE , UN RISQUE DE REDUCTION IMPORTANTE DU TRAFIC EN RAISON DE LA POSSIBILITE DONT DISPOSENT LES USINES SIDERURGIQUES BELGES DE MODIFIER LEURS SOURCES D'APPROVISIONNEMENT EN MINERAI EN SUBSTITUANT AU MINERAI LORRAIN DU MINERAI ACHEMINE EXCLUSIVEMENT AU DEPART DES PORTS BELGES SUR LES LIGNES FERROVIAIRES BELGES ; QU'A CET EGARD LE VOLUME DES TRANSPORTS DE MINERAI LORRAIN A DESTINATION DE LA BELGIQUE EST EN DIMINUTION SENSIBLE DEPUIS 1962 ; QU'IL S'AGIT D'UN TRAFIC IMPORTANT EFFECTUE PAR LA S.N.C.F . SUR UNE GRANDE PARTIE DU PARCOURS TOTAL , DANS DES CONDITIONS FAVORABLES , PAR TRAINS COMPLETS REGULIERS EN WAGONS DE PARTICULIERS SUR DES LIGNES ELECTRIFIEES ; QUE , DANS CES CONDITIONS , L'EXISTENCE D'UN INTERET DE LA S.N.C.F . A L'APPLICATION DE LA REDUCTION TARIFAIRE ENVISAGEE NE PEUT ETRE CONTESTE ; CONSIDERANT QU'INDEPENDAMMENT DE L'INTERET QUE LA MESURE TARIFAIRE ENVISAGEE PRESENTE POUR LE TRANSPORTEUR , L'APPLICATION DE CELLE-CI PROFITERA EGALEMENT A CERTAINES ENTREPRISES PRODUCTRICES DE MINERAI DE FER ; QU'EU EGARD A LA SITUATION COMPETITIVE ACTUELLE DES MINES DE FER DE LA COMMUNAUTE ET A LA NECESSITE DE SAUVEGARDER LA CONTINUITE DE L'EMPLOI , UNE MESURE TARIFAIRE SPECIALE DONT L'APPLICATION COMPORTE UN AVANTAGE POUR DES MINES DE FER PEUT ETRE CONSIDEREE COMME CONFORME AUX PRINCIPES DU TRAITE DE PARIS , POUR AUTANT QU'ELLE N'AIT PAS POUR EFFET DE FAUSSER DANS LE MARCHE COMMUN LES CONDITIONS DE CONCURRENCE ENTRE PRODUCTEURS DE MINERAI ; QUE LES PRODUCTEURS DE MINERAI DE FER CALCAREUX DE LA COMMUNAUTE QUI LIVRENT AUX USINES SIDERURGIQUES BELGES SONT DES MINES DE LORRAINE ; QUE , DES LORS , LA MESURE TARIFAIRE ENVISAGEE N'EST PAS SUSCEPTIBLE , MALGRE LA LIMITATION DE SON CHAMP D'APPLICATION A DES TRANSPORTS DE MINERAI DE FER LORRAIN , DE FAUSSER EN FAIT , POUR LES LIVRAISONS AUX USINES SIDERURGIQUES BELGES , LES CONDITIONS DE CONCURRENCE ENTRE PRODUCTEURS DE MINERAI DE FER DE LA COMMUNAUTE ; CONSIDERANT QUE LA POSSIBILITE POUR LES USINES SIDERURGIQUES BELGES CONSOMMATRICES DU MINERAI LORRAIN , DE S'APPROVISIONNER EN MINERAI IMPORTE DE PAYS TIERS A DES CONDITIONS AU MOINS AUSSI AVANTAGEUSES QUE CELLES VALANT POUR LES MINERAIS LORRAINS , NE PEUT PAS ETRE CONTESTEE ; QU'EN CONSEQUENCE , LA POSITION CONCURRENTUELLE DE CES USINES SIDERURGIQUES DANS LE MARCHE COMMUN NE SERA PAS MODIFIEE PAR L'APPLICATION DE CETTE MESURE TARIFAIRE SPECIALE ; CONSIDERANT QUE , DANS CES CONDITIONS , LA MESURE TARIFAIRE SPECIALE ENVISAGEE N'EST PAS CONTRAIRE AUX PRINCIPES DU TRAITE C.E.C.A . ; CONSIDERANT QUE LA COMMISSION NE PEUT APPRECIER CETTE MESURE TARIFAIRE QU'EN FONCTION DE LA SITUATION ACTUELLE ; QU'EN TOUT ETAT DE CAUSE , L'ENSEMBLE DE LA SITUATION DOIT FAIRE L'OBJET D'UN NOUVEL EXAMEN APRES UN CERTAIN DELAI , DONT LE TERME PEUT ETRE EN L'ESPECE FIXE A LA FIN DE L'ANNEE 1971 ; QU'IL IMPORTE , PAR AILLEURS , QUE LA COMMISSION SE RESERVE LE DROIT DE REVOIR SA DECISION AVANT L'EXPIRATION DE CE DELAI DANS LE CAS OU CELLE-CI NE SERAIT PLUS JUSTIFIEE , DECIDE : ARTICLE PREMIER LA MESURE TARIFAIRE SPECIALE ENVISAGEE PAR LA SOCIETE NATIONALE DES CHEMINS DE FER FRANCAIS ( S.N.C.F . ) , POUR LE TRANSPORT DE MINERAI DE FER LORRAIN A DESTINATION DE LA BELGIQUE ET CONSISTANT DANS L'OCTROI D'UNE REDUCTION DE 0,50 FF / T , EST AUTORISEE JUSQU'AU 31 DECEMBRE 1971 . ARTICLE 2 DANS LE CAS OU LES CONDITIONS QUI ONT MOTIVE L'OCTROI DE L'AUTORISATION VISEE A L'ARTICLE 1ER NE SERAIENT PLUS REUNIES , CETTE AUTORISATION SERA MODIFIEE OU RETIREE . ARTICLE 3 LA REPUBLIQUE FRANCAISE EST DESTINATAIRE DE LA PRESENTE DECISION . FAIT A BRUXELLES , LE 31 JUILLET 1968 . PAR LA COMMISSION LE PRESIDENT JEAN REY